 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   C.C.R,                                              No. 1:21-cv-0640-NONE-SAB

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
13            v.                                         LUZ LORA’S APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         (Doc. Nos. 5, 7, 9)
15                  Defendant.
                                                         THIRTY DAY DEADLINE
16

17

18          Minor plaintiff C.C.R., by his guardian ad litem, Luz Lora, filed a complaint in this

19 action seeking review of the final decision of the Commissioner of Social Security denying
20 disability benefits. (Doc. No. 1.) Along with the complaint, Ms. Lora filed an application to

21 proceed in forma pauperis. (Doc. Nos. 5, 7.) The matter was referred to a United States

22 magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On May 11, 2021, the magistrate judge filed findings and recommendations

24 recommending that Ms. Lora’s application to proceed in forma pauperis be denied. (Doc. No.

25 9.) The findings and recommendations were served on Ms. Lora and contained notice that any

26 objections to the findings and recommendations were to be filed within fourteen (14) days from
27 the date of service. The period for filing objections has passed and no objections have been

28 filed.


                                                     1
 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. “To satisfy the requirements of 28 U.S.C. § 1915, applicants must

 3 demonstrate that because of poverty, they cannot meet court costs and still provide themselves,

 4 and any dependents, with the necessities of life.” Soldani v. Comm’r of Soc. Sec., 2019 WL

 5 2160380, at *1 (E.D. Cal. Jan. 31, 2019). Many courts look to the federal poverty guidelines set

 6 by the United States Department of Health and Human Services (“HHS”) as a guidepost in

 7 evaluating in forma pauperis applications. See Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

 8 1307 n.5 (11th Cir. 2004); Boulas v. United States Postal Serv., No. 1:18-cv-01163-LJO-BAM,

 9 2018 WL 6615075, at *1 (E.D. Cal. Nov. 1, 2018) (applying federal poverty guidelines to in

10 forma pauperis application). However, the poverty guidelines should not be considered in a

11 vacuum; rather, courts are to consider income in the context of overall expenses and other

12 factors, including savings and debts. See, e.g., Boulas, 2018 WL 6615075 at *1 n.1 (denying in

13 forma pauperis where income exceeded expenses); Lintz v. Donahoe, No. 2:14-CV-0224-JAM-

14 DAD, 2014 WL 1338782, at *1 (E.D. Cal. Apr. 2, 2014) (recommending denial of in forma

15 pauperis status where plaintiff had $3,000 in savings even though expenses exceeded income).

16 Where the applicant’s income exceeds expenses by a notable amount, it may be appropriate to

17 deny in forma pauperis status. Lopez-Ruiz v. Tripler Army Med. Ctr.’s Postdoctoral Fellowship

18 in Clinical Psychology, No. CV. 11-0066 JMS/BMK, 2011 WL 486952, at *1 (D. Haw. Feb. 4,

19 2011) (denying in forma pauperis status where applicant’s income was $21,600, with possibly
20 one dependent, which was above relevant federal poverty guideline of $16,760, and the

21 applicant’s income exceeded their monthly expenses).

22         Here, the findings and recommendations accurately reflect the record by indicating that

23 Ms. Lora has reported income of $2,800.001 per month (or $33,600.00 per year). (Id. at 2; see

24 also Doc. No. 7 at 2.) As the findings and recommendations indicate, the 2021 Poverty

25 Guidelines for the 48 contiguous states for a household of two is $17,420.00. 2021 Poverty

26 Guidelines, https://aspe.hhs.gov/poverty-guidelines (last visited June 17, 2021). Ms. Lora’s
27
     The court notes that $400.00 of this $2,800.00 is apparently derived from “COVID food
     1

28 stamps.” (Doc. No. 7 at 2.) It is unclear whether Ms. Lora still receives that benefit.


                                                   2
 1 application also lists expenses totaling $1,680.00 per month, apparently leaving her

 2 approximately $1,200.00 of income beyond her expenses each month. On this record, the court

 3 concludes that the findings and recommendations are supported by the record and by proper

 4 analysis.

 5          Accordingly,

 6          1.     The findings and recommendations, filed May 11, 2021, (Doc. No. 9), is

 7                 ADOPTED IN FULL; and

 8          2.     Ms. Lora’s application to proceed in forma pauperis, (Doc. No. 7), is DENIED

 9                 WITHOUT PREJUDICE2.

10          3.     Within thirty (30) days of the date of entry of this order, plaintiff SHALL either:

11                 (a) pay the filing fee of four hundred two dollars ($402.00) in this action; or

12                 (b) file an updated long form in forma pauperis application.

13          4.     Failure to comply with this order will result in this action being dismissed for

14                 failure to pay the filing fee and/or failure to prosecute.

15
     IT IS SO ORDERED.
16

17       Dated:   June 18, 2021
                                                          UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26   2
     This denial of the application to proceed in forma pauperis is without prejudice to plaintiff re-
27 submitting a revised long form application to proceed in forma pauperis if plaintiff believes
   additional detail or changed circumstances supporting the application can be presented to the
28 court.


                                                      3
